10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:20-cv-00243-MMD-WGC_ Document 50_ Filed 04/29/20 Page 1 of 2

CHRISTOPHER J. HICKS

Washoe County District Attorney
HERBERT B. KAPLAN

Deputy District Attorney

Nevada State Bar 7395

1 So, Sierra St.

Reno, NV 89501

(775) 337-5700
hkaplan@da.washoecounty.us
ATTORNEYS FOR DEANNA SPIKULA,
WASHOE COUNTY REGISTRAR OF VOTERS

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

ka x*

STANLEY WILLIAM PAHER, TERRESA
MONROE-HAMILTON, AND GARRY

HAMILTON, Case No. 3:20-cv-00243
Plaintiffs,
SUPPLEMENTAL DECLARATION OF
VS. DEANNA SPIKULA, WASHOE
COUNTY REGISTRAR OF VOTERS,
BARBARA CEGAVSKE, in her official REGARDING COMPLIANCE WITH
capacity as Nevada Secretary of State, NRS 293.213(5)

DEANNA SPIKULA, in her official capacity
as Registrar of Voters for Washoe County,

Defendants.

I, Deanna Spikula, do hereby declare, under penalty of perjury, the following:

1. Iam the Washoe County Registrar of Voters (“hereinafter Registrar or Washoe
County Registrar”). I was appointed as Registrar by the Washoe County Board of County
Commissioners in 2018. Prior to that, I had worked for the Washoe County Registrar of Voters’
office since 2011.

2. As the Washoe County Registrar, I have the powers and duties vested in and
imposed upon the county clerk of the county with respect to elections, except the duties imposed

by virtue of NRS 293.393 to make out and deliver certificates of election.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:20-cv-00243-MMD-WGC Document 50 Filed 04/29/20 Page 2 of 2

5. At the hearing conducted on April 29, 2020 in this matter, the issue was discussed
of compliance with NRS 293.213(5), which provides that
The county clerk shall, at least 14 days before establishing or designating a
precinct as a mailing precinct or absent ballot mailing precinct or before abolishing a

mailing precinct pursuant to this section, cause notice of such action to be:

(a) Posted in the manner prescribed for a regular meeting of the board of county
commissioners; and

(b) Mailed to each Assemblyman, Assemblywoman, State Senator, county
commissioner and, if applicable, member of the governing body of a city who represents
residents of a precinct affected by the action.

4, After the Secretary of State’s approval of my request for all mail precincts on
March 30, 2020, I provided notice pursuant to the requirements set forth in NRS 293.213(5) on
March 31, 2020. The actual designation by my office of the mail precincts occurred on April 20,
2020, more than 14 days after providing the notice.

5. I submit this Supplemental Declaration to clarify the record and make sure the

record is correct.

DATED THIS 29"" DAY OF APRIL, 2020.

  
   

Deanna Spikula

 
